Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 1 of 22 PageID# 9218



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

  CENTRIPETAL NETWORKS, INC.,             )
                                          )
        Plaintiff,                        )
                                          )
  v.                                      )     Case No. 2:18cv00094-HCM-LRL
                                          )
  CISCO SYSTEMS, INC.                     )
                                          )
        Defendant.                        )


                    DEFENDANT CISCO SYSTEMS, INC.’S
              MEMORANDUM IN SUPPORT OF MOTION TO BIFURCATE
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 2 of 22 PageID# 9219



                                               TABLE OF CONTENTS

                                                                                                                                  Page

  I.    FACTUAL AND PROCEDURAL BACKGROUND.........................................................3

        A.        The Liability Phase (Phase 1) ................................................................................. 3

                  1.         Accused Patents and Products .................................................................... 3

                  2.         Liability Experts.......................................................................................... 6

        B.        The Damages Phase (Phase 2) ................................................................................ 7

  II.   ARGUMENT .....................................................................................................................10

        A.        Legal Standard ...................................................................................................... 10

        B.        Bifurcation of Liability and Damages Phases is Necessary and
                  Appropriate to Avoid Prejudice and Economize the Jury’s Time ........................ 12

                  1.         Bifurcation Will Minimize Juror Confusion ............................................. 12

                  2.         Bifurcation Will Promote Judicial and Party Economy ............................ 14

                  3.         Bifurcation Will Avoid Prejudice ............................................................. 15




                                                                  i
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 3 of 22 PageID# 9220



                                                    TABLE OF AUTHORITIES

                                                                                                                                         Page(s)
  Cases

  Am. Sci. & Eng’g, Inc. v. Autoclear, LLC, Civil Action No. 2:07cv415, 2008 WL
     11379925 (E.D. Va. Sept. 22, 2008) ........................................................................................12

  Audio MPEG, Inc. v. Dell Inc., 254 F. Supp. 3d 798 (E.D. Va. 2017) .........................................10

  BASF Plant Science, LP v. Commonwealth Scientific and Industrial Research
     Organisation, Civil Action No. 2:17cv503 (E.D. Va.) .................................................. 1, 10-12

  British Telecommc’ns PLC v. Google, C.A. No. 11-1249-LPS, 2013 WL 3814329
      (D. Del. July 22, 2013)....................................................................................................... 13-14

  Cherdak v. Stride Rite Corp., 396 F. Supp. 2d 602 (D. Md. 2005) ...............................................12

  Dutch Branch of Streamserve Development AB v. Exstream Software, LLC, Civ.
     No. 08-343-SLR, 2009 WL 2705932 (D. Del. Aug. 26, 2009) ...............................................11

  Enzo Life Scis., Inc. v. Digene Corp., No. Civ. A. 02-212-JJF, 2003 WL
     21402512 (D. Del. 2003) .........................................................................................................10

  In re GPAC Inc., 57 F.3d 1573 (Fed. Cir. 1995) ...........................................................................16

  In re Innotron Diagnostics, 800 F.2d 1077 (Fed. Cir. 1986) .........................................................10

  Mesh Comm, LLC v. E.ON US, LLC, Civil Action No. 3:09-cv-641-S, 2011 WL
     11563901 (W.D. Ky. May 10, 2011) ................................................................................. 11-12

  Princeton Biochemicals Inc. v. Beckman Instruments Inc., 180 F.R.D. 254 (D.N.J.
     1997) ........................................................................................................................................14

  Robert Bosch, LLC v. Pylon Mfg. Corp., 719 F.3d 1305 (Fed. Cir. 2013) ....................................10

  Shepard v. Int’l Business Machines Corp., 45 F.R.D. 536 (S.D.N.Y. 1968) ................................14

  Shum v. Intel Corp., 499 F.3d 1272 (Fed. Cir. 2007) ....................................................................10

  Swofford v. B&W, Inc., 34 F.R.D. 15 (S.D. Tex. 1963), aff’d, 336 F.2d 406 (5th
     Cir. 1964) .................................................................................................................................12

  Unwired Planet, LLC v. Google Inc., No. 3:12-cv-00504-MMD-VPC, 2014 WL
    7012499 (D. Nev. Dec. 12, 2014) ...................................................................................... 13-14

  Westvaco Corp. v. Int’l Paper Co., Civ. A. No. 3:90CV00601, 1991 WL 398677
     (E.D. Va. May 7, 1991)............................................................................................................12


                                                                          ii
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 4 of 22 PageID# 9221



  Other Authorities

  9 C. Wright & A. Miller, Federal Practice and Procedure, § 2388 (1971) ..................................11

  Fed. R. Civ. P. 42(b) ..................................................................................................................1, 10




                                                                      iii
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 5 of 22 PageID# 9222



         Defendant Cisco Systems, Inc. (“Cisco”) respectfully requests that, pursuant to Federal

  Rule of Civil Procedure 42(b), the Court bifurcate the issues of liability and damages for separate

  trials to the same jury, such that a damages trial would be conducted, if necessary, immediately

  after the verdict on the liability issues. This is the same process the Court used in the recent

  BASF case. See BASF Plant Science, LP v. Commonwealth Scientific and Industrial Research

  Organisation, 2:17cv503 (E.D. Va.), Dkt. 809 (Jury Trial – Day 9), at 1820-21.

         Bifurcation is necessary here for two reasons.

         First, both the liability case and the damages case are exceptionally complex. Bifurcation

  will ensure the orderly presentation of evidence, minimize juror confusion, and ensure

  appropriate management of the Court’s and the parties’ time and resources. Specifically, the

  liability case in this trial (on infringement, willfulness, and validity) involves five patents. Each

  patent has a different specification, and Centripetal considers these patents to be in different

  “groups”. See Dkt. 68, Order at 5 (“Furthermore, at oral argument. Plaintiff’s counsel asserted

  that at least one Asserted Patent in each asserted patent group encompasses a claim or claims

  which are not undergoing IPR.”). Centripetal’s infringement allegations target at least nine

  different Cisco product families, plus a subset of specifically accused functionality found within

  those products (such as the Encrypted Traffic Analytics and the Cognitive Threat Analytics

  products within the “Stealthwatch” product family, and the Threat Intelligence Director option to

  the “Firepower Management Center” product). Across these five patents and nine separate

  product families, Centripetal targets at least 13 different combinations of products. As a result,

  the parties will call eleven technical expert witnesses between them in the liability case alone, in

  addition to likely calling at least a dozen fact witnesses.




                                                    1
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 6 of 22 PageID# 9223



            The damages case is equally complex. Centripetal has identified 4 experts for damages

  alone, with one expert opining on a reasonable royalty; one expert opining on “licensing”; one

  expert estimating the costs to develop just one of the accused combinations; and one expert

  providing predicate opinions for such cost estimates. Additionally, one of Centripetal’s technical

  experts from the liability case has offered an opinion on “apportionment” for damages issues. In

  response, Cisco’s damages expert properly conducted a separate damages analysis for each

  patent because the five asserted patents are in different groups, none has the same specification,

  and most are directed at different Cisco product combinations. Thus, the question of what

  precise damages analysis is relevant (i.e., which patent(s) and which accused product

  combination(s) will actually be the subject of a damages award) depends on the specific patent(s)

  and product combination(s) for which the jury finds liability (both infringement and validity).

  Presenting hypothetical damages cases that could cover every possible liability scenario before

  the jury decides liability is inefficient and highly confusing. In contrast, after the jury renders the

  liability verdict, it will be clear exactly what (if any) damages case should be presented.

            In sum, Centripetal’s myriad of infringement allegations makes bifurcation the

  appropriate trial management procedure. The jury will have its hands full with the liability

  issues alone in the first phase. Then, the jury’s verdict in the first phase will determine whether a

  damages phase is needed, and if so, on which patent(s) and product combination(s), and would

  immediately be heard by the same jury.

            Second, bifurcation will minimize the potential for unfair prejudice to Cisco’s liability

  defenses that will result from Centripetal’s introduction of the core piece of evidence it is using

  for its damages case: Centripetal’s mid-trial settlement agreement with Keysight.1 If Centripetal


  1
      The exclusion of this settlement agreement with Keysight is the subject of a motion in limine.


                                                     2
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 7 of 22 PageID# 9224



  is allowed to use that settlement agreement to prove damages -- and if damages are not

  bifurcated and, instead, Centripetal is allowed to discuss Keysight’s settlement agreement while

  the jury is still considering liability against Cisco -- then Cisco’s liability defenses would be

  unfairly prejudiced. The fact that a different defendant chose to compromise and settle its claims

  mid-trial with Centripetal for         (rather than continuing with trial to see what that jury would

  make of Centripetal’s               claim in that case) is irrelevant to the liability issues in this

  case, but will invariably color the jury’s view of the infringement and invalidity allegations

  against Cisco. Even if the Court permits the agreement for purposes of damages, its prejudicial

  effect far outweighs any possible relevance to liability, and so bifurcation will also ensure that

  the jury decides the liability issues on the merits.

  I.     FACTUAL AND PROCEDURAL BACKGROUND

         The details of the liability issues and the damages issues – i.e., the proposed “Liability

  Phase” and “Damages Phase” – are described below.

         A.      The Liability Phase (Phase 1)

                 1.       Accused Patents and Products

         The liability phase, which will include validity, infringement and willfulness, will be

  complex in and of itself. None of the five asserted patents has the same specification, and thus

  none covers the same subject matter. Making matters more complicated still, Centripetal alleges

  that the five patents are infringed by at least thirteen different combinations of Cisco products.

         To get a sense of the liability issues, the following chart identifies the asserted patents,

  the accused product combinations for each of the asserted patents, and the parties’ technical

  experts as to infringement and invalidity on each patent.




                                                     3
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 8 of 22 PageID# 9225



        Patent         Accused      Centripetal’s Cisco’s Non-   Cisco’s           Centripetal’s
                    Combinations Infringement Infringement Invalidity                Validity
                     (according to     Expert        Expert      Expert              Expert
                                  2
                     Centripetal)
      ’856 Patent   (1) Catalyst3   Cole          Schmidt      Schmidt             Jaeger
                    + Stealthwatch
                    + ISE
                    (2) ASR +
                    Stealthwatch +
                    ISE
                    (3) ISR +
                    Stealthwatch +
                    ISE




  2
   Many of these combinations are under-inclusive. For example, Centripetal’s infringement
  allegations on the ’856 Patent regarding Stealthwatch actually require the use of Encrypted
  Traffic Analytics with Stealthwatch, but Encrypted Traffic Analytics is an optional, add-on
  feature of Stealthwatch. Likewise, Centripetal's allegations on the ‘176 Patent regarding
  Stealthwatch actually require the use of Cognitive Threat Analytics with Stealthwatch, which is
  also an optional, add-on feature of Stealthwatch. Moreover, the parties contest whether or not
  Centripetal’s expert (Dr. Mitzenmacher) is actually relying on functionality found in
  Stealthwatch and Identity Services Engine to prove infringement of the ’193 Patent.
  3
   To show the complexity of these combinations, consider the combination of “Catalyst +
  Stealthwatch + Identity Services Engine” for the ‘856 Patent. This is just one of the three
  combinations for a single patent. To flesh this out, Centripetal’s expert on infringement of the
  ’856 Patent, Dr. Cole, defines “Catalyst” to mean “Cisco’s Catalyst 9000 series switches, and
  specifically Catalyst 9300 series, Catalyst 9400 series, Catalyst 9500 series, and Catalyst 9800
  series wireless controller, the switches which run software IOS-XE 16.5 and subsequent releases,
  and the controller that runs IOS-XE 16.10 and subsequent releases.” Dr. Cole defines
  “Stealthwatch” to mean “Cisco’s Stealthwatch Enterprise, capable of working with Cisco’s
  Encrypted Traffic Analytics (“ETA”) and/or Cisco’s Cognitive Threat Analytics (“CTA”) and
  CTA’s Global Risk Map, all of which are components of Stealthwatch.” And “ISE” refers to
  “Cisco’s Identity Services Engine.” As complicated and confusing as this is already, this just a
  single combination (of “Catalyst + Stealthwatch + ISE”) for a single patent (the ‘856 Patent).
  The next two combinations for the ‘856 Patent (“ASR + Stealthwatch + ISE” and “ISR +
  Stealthwatch + ISE”) are no better, as Dr. Cole defines “ASR” to mean “Cisco’s Aggregation
  Services Router 1000 series routers, all of which run software IOS-XE 16.5 and subsequent
  releases” and “ISR” to mean “Cisco’s Integration Services Router 1000 and 4000 series routers,
  all of which run software IOS-XE 16.5 and subsequent releases.” Thus, to prove infringement,
  Plaintiff must map each of the 7-9 claim limitations of the asserted claims of the ’856 Patent—
  which each comprise over 37 lines in the patent—to each of these three accused combinations.


                                                 4
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 9 of 22 PageID# 9226




        Patent         Accused       Centripetal’s Cisco’s Non-       Cisco’s      Centripetal’s
                    Combinations     Infringement Infringement       Invalidity      Validity
                     (according to      Expert        Expert          Expert         Expert
                     Centripetal)4
      ’176 Patent   (1) Catalyst +   Cole            Almeroth       Almeroth       Jaeger
                    Stealthwatch
                    (2) ASR +
                    Stealthwatch
                    (3) ISR +
                    Stealthwatch
      ’205 Patent   (1) Catalyst +   Mitzenmacher Jeffay            Jeffay         Orso
                    DNA
                    (2) ASR +
                    DNA
                    (3) ISR +
                    DNA
                    (4) ASA/
                    Firepower +
                    FMC
      ’806 Patent   (1) Catalyst +   Mitzenmacher Reddy             Reddy          Orso
                    DNA
                    (2) ASR +
                    DNA
                    (3) ISR +
                    DNA
                    (4) ASA/
                    Firepower +
                    FMC
      ’193 Patent   (1) Catalyst     Mitzenmacher Crovella          Crovella       Orso
                    (2) ASR
                    (3) ISR




  4
   Many of these combinations are under-inclusive. For example, Centripetal’s infringement
  allegations on the ’856 Patent regarding Stealthwatch actually require the use of Encrypted
  Traffic Analytics with Stealthwatch, but Encrypted Traffic Analytics is an optional, add-on
  feature of Stealthwatch. Likewise, Centripetal's allegations on the ‘176 Patent regarding
  Stealthwatch actually require the use of Cognitive Threat Analytics with Stealthwatch, which is
  also an optional, add-on feature of Stealthwatch. Moreover, the parties contest whether or not
  Centripetal’s expert (Dr. Mitzenmacher) is actually relying on functionality found in
  Stealthwatch and Identity Services Engine to prove infringement of the ’193 Patent.


                                                 5
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 10 of 22 PageID# 9227



         Mapping each of the various aspects of the various product combinations to each claim

  element in five patents from different “groups” is an extraordinary undertaking. Even then, the

  complexity of the accused products is more extensive than what appears in the summary chart.

  For example, for the ‘806 Patent, Centripetal’s identification of “DNA” in the three

  combinations pulls in numerous other products, according to the report from its expert, Dr.

  Mitzenmacher. Dr. Mitzenmacher’s report defined “DNA Center Appliance” to also include

  Cisco’s Identity Services Engine (ISE), plus Cisco’s Stealthwatch Enterprise service, which he

  opines is capable of working with Cisco’s Encrypted Traffic Analytics (“ETA”) and/or Cisco’s

  Cognitive Threat Analytics (“CTA”). Mitzenmacher Report ¶ 17. In other words, Centripetal’s

  accusation of the sole item “DNA” actually packs in four other items (ISE, Stealthwatch, ETA,

  and CTA).

                 2.      Liability Experts

         For the liability case, Centripetal intends to call six experts, and Cisco intends to call five

  experts (for a total of 11 experts testifying on liability issues alone). The role of each of these

  experts is explained below.

         To put on its infringement case, Centripetal will likely first call Dr. Medvidovic (who

  will provide a “technology tutorial” on the five patents-in-suit and the world of network

  security), followed by Drs. Cole and Mitzenmacher, with Dr. Cole opining on infringement of

  two patents, and Dr. Mitzenmacher opining on the other three. In rebuttal, Cisco will present

  expert testimony from five experts, one for each patent-in-suit: Drs. Schmidt, Almeroth, Jeffay,

  Reddy, and Crovella. Each of Cisco’s five experts will handle both non-infringement and

  invalidity for a given patent. Then, Centripetal will counter these invalidity opinions with three

  additional experts—Drs. Orso and Jaeger will address the details of the invalidity analysis, and

  Dr. Striegel will opine on secondary considerations of non-obviousness.

                                                    6
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 11 of 22 PageID# 9228



         In sum, during the liability phase of the trial, 11 experts are expected to testify, and will

  deal with 13 different product combinations across 5 patents that do not share any common

  specifications. In addition, the parties are likely call a dozen fact witnesses, or more.

         B.      The Damages Phase (Phase 2)

         There are three significant issues with Centripetal’s damages case: (1) the sheer number

  of experts it will involve; (2) the complexity of the number of combinations that will need to be

  presented, depending on the outcome of the liability phase (as discussed above) on what

  Centripetal claims are five unrelated patents; and (3) Centripetal’s current intent to base its entire

  damages model on the terms of the Centripetal/Keysight settlement reached during a different

  trial, over which this Court presided. Each issue is addressed below

         First, the damages phase will involve 6 experts, only one of which will overlap with the

  liability phase. More specifically (assuming Centripetal’s experts survive Cisco’s Daubert

  challenges), Centripetal is set to call five damages-related experts: (1) Mr. Lance Gunderson,

  who will opine on a reasonable royalty (with his current damages number being on the high end

  of                                 (2) Dr. Striegel, who will offer opinions on apportionment (on

  which Mr. Gunderson will rely); (3) Mr. Malackowski, who will opine on licensing issues, which

  again are relied upon by Mr. Gunderson; (4) Dr. Valerdi, who will provide estimated costs to

  develop just one of the accused combinations; and (5) Dr. Goodrich, who will provide predicate

  opinions for Dr. Valerdi’s analysis. Cisco will call one expert witness, Dr. Becker, in rebuttal.

         Second, because Centripetal asserts patents against many different product combinations,

  its resulting damages case necessarily depends on which patents (if any) the jury actually finds to

  have been infringed and valid. The particular damages analysis will necessarily depend on what




                                                    7
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 12 of 22 PageID# 9229



  claims of which patents (if any) the jury decides are infringed by Cisco, and what product

  combination (if any) the jury decides are infringed by those specific patent claims.

         Third, Centripetal’s main damages expert, Mr. Lance Gunderson, opines that Cisco

  should pay an



                                                                                                        5



         The primary component of Mr. Gunderson’s analysis is the two-page “Confidential

  Binding Term Sheet” entered into between Centripetal and Keysight in the middle of their

  separate trial in 2018, which obviously did not involve Cisco. What is more, Centripetal’s case

  against Keysight involved six patents, but only two of those patents are even at issue in this case

  -- and of those two overlapping patents, only one has asserted claims that overlap with the claims

  asserted in this case. Keysight agreed to pay                                            Keysight

  also agreed

                                                                              Based on this

  arrangement with Keysight (involving many different patents and vastly different products), Mr.

  Gunderson opines that Centripetal and Cisco would have agreed to royalty rates of             on

  the revenues received by Cisco on each product included within an accused combination of

  products.




  5
   Mr. Gunderson does not present a patent-by-patent damages analysis, but instead insists that
  “[i]f one or more of the asserted patents or claims are found to be invalid or not infringed, my
  opinion regarding the appropriate royalty rate in this case for the patents still at issue would
  remain the same for the reasons stated herein.” Ex. 1 (Gunderson Report) p. 8, n. 8. Mr.
  Gunderson, however, does not actually explain why this would be the case, given the differences
  in accused product combinations and that the limited footprint of each alleged inventions does
  not actually overlap.


                                                   8
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 13 of 22 PageID# 9230
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 14 of 22 PageID# 9231



  II.    ARGUMENT

         A.      Legal Standard

         Under Federal Rule of Civil Procedure 42(b), “to avoid prejudice, or to expedite and

  economize, the court may order a separate trial of one or more separate issues.” Fed. R. Civ. P.

  42(b). Federal Circuit law governs whether to bifurcate a patent trial. Audio MPEG, Inc. v. Dell

  Inc., 254 F. Supp. 3d 798, 803 (E.D. Va. 2017) (Davis, J.) (citing In re Innotron Diagnostics, 800

  F.2d 1077, 1084 (Fed. Cir. 1986)). The Court “has broad discretion with regard to trial

  management” and its “decision to bifurcate a trial is reviewed for an abuse of discretion,” which

  would normally only occur if a party’s right to a trial by jury is violated. Shum v. Intel Corp.,

  499 F.3d 1272, 1276 (Fed. Cir. 2007); see also Robert Bosch, LLC v. Pylon Mfg. Corp., 719 F.3d

  1305, 1319 (Fed. Cir. 2013) (“Finally, we wish to make clear that district courts, in their

  discretion, may bifurcate willfulness and damages issues from liability issues in any given

  case.”).

         This Court exercised that broad discretion in the recent patent case of BASF Plant

  Science, deciding at the final pretrial conference to bifurcate liability and damages issues in order

  to make the issues more understandable for a jury and avoid prejudice. Indeed, “[i]n the context

  of patent cases, experienced judges use bifurcation and trifurcation both to simplify the issues in

  patent cases and to maintain manageability of the volume and complexity of the evidence

  presented to a jury.” Audio MPEG, 254 F. Supp. 3d at 803 (quoting Enzo Life Scis., Inc. v.

  Digene Corp., No. Civ. A. 02-212-JJF, 2003 WL 21402512, at *5 (D. Del. 2003)). “In deciding

  whether one trial or separate trials will best serve the convenience of the parties and the court,

  avoid prejudice, and minimize expense and delay, the major consideration is directed toward the

  choice most likely to result in a just final disposition of the litigation.” In re Innotron



                                                    10
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 15 of 22 PageID# 9232



  Diagnostics, 800 F.2d at 1084 (citing 9 C. Wright & A. Miller, Federal Practice and Procedure,

  § 2388 (1971)).

         Some courts have found that some form of bifurcation of damages issues from liability

  “is appropriate, if not necessary, in all but exceptional patent cases.” Dutch Branch of

  Streamserve Development AB v. Exstream Software, LLC, Civ. No. 08-343-SLR, 2009 WL

  2705932, *1 (D. Del. Aug. 26, 2009). See also Mesh Comm, LLC v. E.ON US, LLC, Civil

  Action No. 3:09-cv-641-S, 2011 WL 11563901 (W.D. Ky. May 10, 2011) (“Bifurcation of

  complex patent trials appears to be a growing phenomenon.”) (collecting cases). Several reasons

  have been given for bifurcation of liability and damages phases:

                “the burden imposed on a jury in a patent trial is extraordinary … juries are tasked
                 with resolving complex technical issues regarding infringement and invalidity,
                 many times with respect to multiple patents and/or multiple prior art references.
                 Absent bifurcation, jurors then are expected to understand the commercial
                 complexities of the relevant market (or, even more impenetrable, the commercial
                 complexities of the hypothetical market) in order to determine the economic
                 consequences of their liability decisions”; and

                “[B]ifurcation promotes the just and efficient resolution of what damages, if any,
                 should to [sic] awarded.”

  Id.

         These same concerns appear to have led the Court to bifurcate liability and damages in

  the recent matter of BASF Plant Science. In that case there was significant discussion between

  the parties and the Court as to the proper order of proof. Ultimately, the Court determined that

  “the remedy would be bifurcated from the trial on liability. We can stay with the same jury, and

  depending upon the result of the trial on liability, we’ll know what issues can be presented to the

  jury on damages.” BASF Plant Science, 2:17cv503 (E.D. Va.), Dkt. 684 (Tr. of Final Pretrial

  Conference), at 8.




                                                  11
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 16 of 22 PageID# 9233



            Other courts in this District likewise bifurcated liability issues from damages issues,

  where both presented complex issues. See Am. Sci. & Eng’g, Inc. v. Autoclear, LLC, Civil

  Action No. 2:07cv415, 2008 WL 11379925 (E.D. Va. Sept. 22, 2008) (“The parties are correct in

  their assertion that separate trials are frequently ordered in in patent cases.”) (citing Cherdak v.

  Stride Rite Corp., 396 F. Supp. 2d 602, 604 (D. Md. 2005), Westvaco Corp. v. Int’l Paper Co.,

  Civ. A. No. 3:90CV00601, 1991 WL 398677, *18 (E.D. Va. May 7, 1991); Swofford v. B&W,

  Inc., 34 F.R.D. 15, 20 (S.D. Tex. 1963), aff’d, 336 F.2d 406 (5th Cir. 1964) (“The trial of the

  damages question in such a suit is often difficult and expensive, while being easily severed from

  the trial of the questions of validity and infringement of the patent.”). Indeed, “in the absence of

  a distinct and persuasive showing of prejudice” by Centripetal, bifurcation in a complex patent

  case is a “very potent tool.” Mesh Comm, 2011 WL 11563901, *4.

            To be sure, the decision to bifurcate remains purely within the discretion of the Court. As

  explained below, the reasons to bifurcate liability from damages (through phases to the same

  jury) are compelling here.

            B.     Bifurcation of Liability and Damages Phases is Necessary and Appropriate to
                   Avoid Prejudice and Economize the Jury’s Time

            Bifurcation -- using the same process as the Court employed in the BASF case -- will

  promote judicial economy, avoid unnecessary juror confusion, and present no prejudice to

  Centripetal, while avoiding potentially substantial prejudice to Cisco to defend itself on the

  merits.

                   1.      Bifurcation Will Minimize Juror Confusion

            Given the complex technologies at issue, separating liability from damages will promote

  juror comprehension. As set forth above, the five patents-in-suit are from different patent groups

  and do not share the same specifications. Centripetal accuses thirteen different combinations of


                                                     12
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 17 of 22 PageID# 9234



  products, involving at least nine unique product groups. Keeping all of these allegations straight

  is difficult even for the lawyers working on this case; it will be exceptionally challenging for a

  lay juror. Accordingly, the Court should endeavor to manage the trial to minimize any

  unnecessary combinations as evidence is presented to the jury.

         The Court has noted that this case involves complex technologies and confusing product

  terminology. See, e.g., Dkt. 125, 11-26-2019 Hearing Tr., at 19 (“[H]ow can you expect

  anybody to look at this chart you’ve prepared and understand anything … [I]t just looks like it’s

  written in a foreign language. … Product infringes claim so-and-so and so-and-so in

  combination infringes claim so-and-so. That’s the way it has to be set up. Otherwise, the Court

  can’t understand it . . . much less a jury.”); Dkt. 137, 12-12-2019 Hearing Tr., at 3 (“[O]n page 2

  of the new Exhibit 2, it refers to Catalyst, which is the accused products, uses threat information

  received from Stealthwatch including CTA and ETA. Now, how is the Court supposed to

  understand what that means? Maybe it means something to the defendant, but it means nothing

  to the Court. Is Stealthwatch a product, a system, or a group of products? What’s CTA and

  ETA? … This doesn’t make any sense.”).

         In light of this complexity, bifurcation will allow the jury to focus on understanding the

  complex web of products that Centripetal chose to accuse in this case, and not also juggle

  competing, hypothetical damages scenarios. “Bifurcation will allow a jury to focus exclusively

  on liability, and potentially dispose of asserted claims at the infringement stage.” Unwired

  Planet, LLC v. Google Inc., No. 3:12-cv-00504-MMD-VPC, 2014 WL 7012499 (D. Nev. Dec.

  12, 2014). Accordingly, “[s]eparately resolving liability will … ease juror confusion in

  determining damages… for the surviving claims.” Unwired Planet, 2014 WL 7012499, at *2;

  see also British Telecommc’ns PLC v. Google, C.A. No. 11-1249-LPS, 2013 WL 3814329, *2



                                                   13
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 18 of 22 PageID# 9235



  (D. Del. July 22, 2013) (“[I]t would be extremely difficult for a single jury to determine

  infringement and validity and concurrently craft a damages award that is consistent with

  whatever portion of the fifty or so accused products the jury finds to infringe particular valid

  patent claims.”); Princeton Biochemicals Inc. v. Beckman Instruments Inc., 180 F.R.D. 254, 256

  (D.N.J. 1997) (“Federal precedent suggests that the entire damages phase of patent litigation

  could be severed from issues of liability, upon a finding that the damages issue are complicated

  and extensive evidence would be necessary on these issues.”).

                  2.      Bifurcation Will Promote Judicial and Party Economy

           “There is no doubt that separate trial of the issues of validity and infringement will

  provide a more rapid trial. The issue of damages is often more complex than the issues of

  validity and infringement.” Shepard v. Int’l Business Machines Corp., 45 F.R.D. 536 (S.D.N.Y.

  1968).

           Centripetal’s intended damages evidence will be complex. As noted above, Centripetal

  appears intent on presenting five different expert witnesses to support its damages case: Mr.

  Gunderson (who relies on Mr. Malackwoski and Dr. Striegel), and Dr. Valerdi (who relies on Dr.

  Goodrich). All of this will be unnecessary if the jury determines that the patents are either not

  infringed or are invalid. Thus, bifurcation “presents the possibility of preservation of judicial

  (and party) resources, particularly if the jury finds certain claims to be not infringed or invalid, or

  finds that certain accused products do not infringe any valid claims.” British Telecommc’ns PLC

  v. Google, C.A. No. 11-1249-LPS, 2013 WL 3814329, *2 (D. Del. July 22, 2013). Even if there

  is some overlap in the factual testimony, “[i]n light of this case’s complexity, … this possibility

  of overlap does not outweigh the judicial resources that would be conserved if the damages and

  willfulness inquiries are narrowed through a separate liability trial.” Unwired Planet, 2014 WL

  7012499, at *2.

                                                    14
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 19 of 22 PageID# 9236



         If damages are tried along with liability, both sides’ damages experts will have to

  articulate their respective views of damages for each patent, while taking into consideration how

  they dealt with each product combination. The sheer complexity of this exercise will likely be

  daunting enough, even in a damages-only phase of the case if one or more patents is found valid

  and infringed. But it is simply asking too much of jurors to assimilate all this information (much

  of which could be wholly unnecessary) and to keep track of possible damages theories on a per

  patent/product combination basis while also trying to meaningfully evaluate liability issues.

                 3.      Bifurcation Will Avoid Prejudice

         The issue of the Keysight Term Sheet also plays a central role in Cisco’s request for

  bifurcation. As noted above, Centripetal’s damages position is staked on the argument that

  Keysight took a license to its portfolio at certain rates, and that those rates now should form the

  baseline for what Cisco should have to pay for allegedly infringing the patents-in-suit. As fully

  set forth in Cisco’s pending motion in limine, Cisco believes this term sheet has no place in this

  trial and should be excluded as a classic non-comparable settlement that was reached in the

  middle of trial, as a result of incredibly unique facts and circumstances between two competitors.

         But the prejudice to Cisco of Centripetal being allowed to publish, discuss and argue the

  impact of the Centripetal/Keysight settlement during the liability phase of the case cannot be

  overstated. The question of whether Cisco infringes any patent has nothing to do with anything

  that happened in Centripetal/Keysight trial or with the settlement that those parties reached. Nor

  does a mid-trial, portfolio-wide settlement and license constitute the type of “secondary indicia

  of non-obviousness” that could justify admitting such a prejudicial agreement on the question of

  patent validity. Specifically, in order to rely on the fact that a patent claim was licensed by

  others -- as evidence of “secondary indicia” that the patent is not obvious -- there must be a

  “nexus” between the license agreement and the specific subject matter of the particular claim at

                                                   15
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 20 of 22 PageID# 9237



  issue, i.e., evidence that the license was entered “out of recognition and acceptance of the subject

  matter claimed” in a specific patent. In re GPAC Inc., 57 F.3d 1573, 1580 (Fed. Cir. 1995). In

  addition, the fact that an agreement was to settle litigation (as is the case here, given that it was

  entered mid-trial) greatly diminishes any probative value. Id. at 1580. By definition, then, a

  mid-trial settlement agreement that broadly covers a portfolio of at least 23 patents (only one of

  which even has overlapping claims with the asserted claims here) cannot provide the type of

  “nexus” required to have any probative value, and certainly is not probative enough to overcome

  the certain prejudice that will result from the admission of such a settlement agreement. This

  lack of probative value was exactly the same conclusion that the PTAB reached in rejecting this

  very settlement agreement when the PTAB invalidated other patents in Centripetal’s portfolio

  through IPRs. See, e.g., Ex. 3, IPR2018-01436, Final Written Decision, at p. 62 (“Accordingly,

  we find that Patent Owner has not provided sufficient evidence to establish the requisite nexus

  between the Keysight license and the ’552 patent.”)

         Of course, every experienced litigator has witnessed the prejudice to a liability defense

  when a Court has allowed a prior settlement into evidence – and this is precisely why

  Centripetal’s lawyers want to do it. The risk of a lay juror taking the fact of a prior settlement as

  evidence that Centripetal’s unrelated case against Cisco must be good – even though Keysight

  involved completely different products and four completely different patents (and only a single

  patent that had overlapping asserted claims with this case) – is simply unfair to Cisco, and moves

  the case away from being decided on the merits. Even if the Court denies the currently pending

  motion in limine, and thus allows the mid-trial term sheet with Keysight to be presented to the

  jury, that term sheet should be permitted into evidence only after the jury has determined the




                                                    16
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 21 of 22 PageID# 9238



  issue of liability, and no reference to the Keysight trial or settlement should be made during the

  liability phase.

  Dated: March 3, 2020                                 CISCO SYSTEMS, INC.


                                                       By /s/ Dabney J. Carr, IV
                                                               Of Counsel

  Dabney J. Carr, IV, VSB No. 28679
  TROUTMAN SANDERS LLP
  P. O. Box 1122
  Richmond, Virginia 23218-1122
  Telephone: (804) 697-1200
  Facsimile: (804) 697-1339
  dabney.carr@troutmansanders.com

  DUANE MORRIS LLP
  Louis N. Jameson (admitted pro hac vice)
  Matthew C. Gaudet (pro hac vice pending)
  John R. Gibson, VSB No. 72968
  Jennifer H. Forte (admitted pro hac vice)
  1075 Peachtree Street, N.E., Suite 2000
  Atlanta, Georgia 30309-3929
  Telephone: (404) 253-6900
  Facsimile: (404) 253-6901
  wjameson@duanemorris.com
  jrgibson@duanemorris.com
  jhforte@duanemorris.com

  Joseph A. Powers (admitted pro hac vice)
  30 South 17th Street
  Philadelphia, PA 19103-4196
  Telephone: (215) 979-1000
  Facsimile: (215) 689-3797
  japowers@duanemorris.com

  John M. Baird, VSB No. 77827
  Christopher J. Tyson, VSB No. 81553
  505 9th Street, N.W., Suite 1000
  Washington, DC 20004-2166
  Telephone: (202) 776 7851
  Facsimile: (202) 478 2620
  jmbaird@duanemorrris.com
  cjtyson@duanemorris.com


                                                  17
Case 2:18-cv-00094-HCM-LRL Document 249 Filed 03/03/20 Page 22 of 22 PageID# 9239




  Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
  2475 Hanover Street
  Palo Alto, CA 94304-1194
  Telephone: (650) 847-4176
  Facsimile: (650) 618-2713
  NEGrigg@duanemorris.com

  Counsel for Defendant Cisco Systems, Inc.




                                               18
